Title: To George Washington from Thomas Jefferson, 31 May 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] May 31. 93.

Th: Jefferson has the honor to send the President draughts of letters on the subjects discussed in his presence the other day, meant merely as a ground-work for the gentlemen to propose amendments to. he shall be able to send another in the course of to-day, so that the whole would be ready for consideration tomorrow, if the President should think proper to have them considered before the departure of the Attorney general.
